 Case 8:21-cv-01443-CEH-JSS Document 8 Filed 07/20/21 Page 1 of 2 PageID 32


                      UNITED STATES DISTRICT COURT
                       MIDDLE DISTRICT OF FLORIDA
                             TAMPA DIVISION

BRITTANY WILLIAMS,

      Plaintiff,

v.                                                  Case No: 8:21-cv-1443-CEH-JSS

COMMUNITY ACTION STOPS
ABUSE,

      Defendant.
                                       /

                                     ORDER

      This cause comes before the Court upon the Report and Recommendation filed

by Magistrate Judge Julie S. Sneed on July 2, 2021 (Doc. 5). In the Report and

Recommendation, Magistrate Judge Sneed recommends that:

      1. Plaintiff’s Application to Proceed in District Court Without Prepaying Fees

or Costs (Long Form) (Dkt. 2) be DENIED without prejudice; and

      2. Plaintiff’s Complaint (Dkt. 1) be DISMISSED without prejudice and with

leave to file an amended complaint that complies with the Federal Rules of Civil

Procedure. The Magistrate Judge further recommends that the amended complaint, if

any, be due within twenty (20) days of the date the Report and Recommendation

becomes final.

      Plaintiff was furnished a copy of the Report and Recommendation and was

afforded the opportunity to file objections pursuant to 28 U.S.C. § 636(b)(1). No such

objections were filed. Upon consideration of the Report and Recommendation, and
 Case 8:21-cv-01443-CEH-JSS Document 8 Filed 07/20/21 Page 2 of 2 PageID 33


upon this Court's independent examination of the file, it is determined that the Report

and Recommendation should be adopted. Accordingly, it is now

      ORDERED AND ADJUDGED:

      (1)    The Report and Recommendation of the Magistrate Judge (Doc. 5) is

             adopted, confirmed, and approved in all respects and is made a part of

             this Order for all purposes, including appellate review.

      (2)    Plaintiff’s Application to Proceed in District Court Without Prepaying

             Fees or Costs (Long Form) (Dkt. 2) is DENIED without prejudice.

      (3)    Plaintiff’s Complaint (Dkt. 1) is DISMISSED without prejudice.

      (4)    Plaintiff is granted leave to file an amended complaint that complies with

             the Federal Rules of Civil Procedure within twenty (20) days of the date

             of this Order. Failure to file an amended complaint within this time

             frame will result in this matter being dismissed without further notice

             from the Court.

      DONE AND ORDERED at Tampa, Florida on July 20, 2021.




Copies to:
The Honorable Julie S. Sneed
Counsel of Record




                                          2
